Citation Nr: 1028093	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-09 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic head injury 
residuals.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress disorder.

3.  Entitlement to service connection for chronic bilateral 
hearing loss.  

4.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which, in pertinent part, denied 
service connection for head injury residuals.  In December 2005, 
the Veteran submitted a notice of disagreement (NOD).  In May 
2006, the RO denied service connection for posttraumatic stress 
disorder (PTSD), hearing loss disability, and tinnitus.  In 
August 2006, the Veteran filed a NOD with the denial of service 
connection for PTSD, hearing loss disability, and tinnitus.  In 
March 2007, the RO issued a statement of the case (SOC) to the 
Veteran and the accredited representative with respect to the 
issues of service connection for PTSD, hearing loss disability, 
and tinnitus.  In April 2007, the Veteran submitted an Appeal to 
the Board (VA Form 9).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he incurred chronic head injury 
residuals, PTSD, hearing loss disability, and tinnitus during his 
wartime service.  He states that: he was struck in the head by a 
crate and exposed to loud gunfire while aboard the U.S.S. 
Washburn; was transported by air to the Republic of Vietnam to 
await the arrival of the U.S.S. Washburn; and was exposed to 
traumatic events while en route to and in the Republic of 
Vietnam.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

During the pendency of the instant appeal, the Secretary of the 
VA amended the provisions of 38 C.F.R. § 3.304 applicable to 
claim of entitlement to service connection for PTSD.  The 
Veteran's claim has not been considered under the amended 
regulation. 

The Veteran has submitted a timely NOD with the denial of service 
connection for chronic head injury residuals.  The United States 
Court of Appeals for Veterans Claims (Court) has directed that 
where a veteran has submitted a timely NOD with an adverse 
decision and the RO has not subsequently issued a statement of 
the case (SOC) addressing the issue, the Board should remand the 
issue to the RO for issuance of a SOC.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his acquired psychiatric, 
hearing loss, and tinnitus disabilities.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a thorough 
and contemporaneous medical examination which is accurate and 
fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his claimed chronic 
acquired psychiatric disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disorder had its onset 
during active service; is etiologically 
related to his claimed service in the 
Republic of Vietnam; or otherwise 
originated during active service.  If a 
diagnosis of PTSD is advanced, the examiner 
should identify the specific stressor or 
stressors supporting such a diagnosis.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is requested to provide a 
rationale for all stated opinions.  

2.  Schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his claimed chronic hearing 
loss disability and chronic tinnitus.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
hearing loss disability and/or tinnitus had 
its onset during active service; is 
etiologically related to his claimed 
inservice noise exposure and head trauma 
while aboard the U.S.S. Washburn; or 
otherwise originated during active service.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is requested to provide a 
rationale for all stated opinions. 

3.  Then issue a SOC to the Veteran and his 
accredited representative which addresses 
the issue of service connection for chronic 
head injury residuals.  The Veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD, chronic hearing loss 
disability, and chronic tinnitus with 
express consideration of the provisions of 
38 C.F.R. § 3.304 (2009 as amended); the 
Court's decision in Clemons v. Shinseki, 23 
Vet. App. 1 (2009); and the Federal 
Circuit's decision in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the SOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

